Douglas, J.,
concurring in syllabus and judgment. I concur in the syllabus and judgment of the majority. I write separately to once again protest the use of the “balancing test,” as set forth in Amato v. General Motors Corp. (1981), 67 Ohio St.2d 253, 21 O.O.3d 158, 423 N.E.2d 452, to determine whether an order is made in a “special proceeding.” The continued use of this “test” by a majority of this court brings about the necessity of multifarious appeals such as we again witness in the two cases now before us. The test is malleable, non-definitive and subjective in nature. How are lawyers to know, in futuro, what a court of appeals or this court might find to be a “special proceeding”?
Today, a majority of at least four of us have found “ * * * that the balance in this case weighs in favor of review after final judgment and thus that the order in question is not made in a special proceeding.” But what if the appellant had not appealed and later, when an appeal was taken assigning error on the discovery question, a court of appeals and/or a majority of this court found that the balancing test was applicable and that the order was one that affected a substantial right and was made in a special proceeding and, therefore, appellant’s appeal had to be dismissed as untimely filed? That would not only be devastating but could also lead to a claim of malpractice — a *391chance lawyers today just cannot take. Thus, we and the court of appeals have a multitude of appeals that would not otherwise have to be filed.
To end this confusion and to give definitive guidance to the bench and bar, we should make clear that a “special proceeding” “ * * * is an action not recognized at common law or part of our standard civil practice. It is one that has been brought about by specific legislation which creates a special type of action. Examples would be forcible entry and detainer, declaratory judgment, appropriation or * * * arbitration. The term has nothing to do * * * with the test, set forth * * * from Amato v. General Motors Corp. (1981), 67 Ohio St.2d 253, 21 O.O.3d 158, 423 N.E.2d 452. The need for immediate review, waste of judicial resources or orderly disposition of litigation does not make a proceeding ‘special.’ Rather, in determining what is a ‘special proceeding,’ we should consider the litany set forth in Civ.R. 1(C), and especially consider subsection (7) of that rule.” Stewart v. Midwestern Indemn. Co. (1989), 45 Ohio St.3d 124, 128, 543 N.E.2d 1200, 1204 (Douglas, J., dissenting).
Sweeney, J., concurs in the foregoing opinion.